Exhibit 10-6

        
PROMISSORY NOTE


Borrower: Southeast Power Corporation


Account Number: 9660933120


Address: 1684 W Hibiscus Blvd. Melbourne, FL 32901


Note Number: 00010


Date: April 22, 2013




THE UNDERSIGNED REPRESENTS THAT THE LOAN EVIDENCED HEREBY IS BEING OBTAINED FOR
BUSINESS/COMMERCIAL OR AGRICULTURAL PURPOSES. For value received, the
undersigned, jointly and severally, if more than one, promises to pay to BRANCH
BANKING AND TRUST COMPANY, a North Carolina banking corporation (the ”Bank”), or
order, at any of Bank's offices in the above referenced city (or such other
place or places as may be hereafter designated by Bank), the sum of FIVE MILLION
AND 00/100 Dollars ($5,000,000.00), in immediately available coin or currency of
the United States of America.


Interest shall accrue from the date hereof on the unpaid principal balance
outstanding from time to time at the:
See Addendum to Promissory Note attached hereto.


Principal and Interest are payable as follows:
Interest only payments commencing on May 22, 2013, and on the 22nd day of each
month thereafter, through and including the interest only payment due October
22, 2013. Thereafter, commencing on November 22, 2013, and on the same day of
each month thereafter, monthly payments of principal in the amount of $92,592.59
plus accrued interest, with one final payment of all remaining principal and
accrued interest due on April 22, 2018.


The undersigned shall pay to Bank a late fee in the amount of five percent (5%)
of any installment past due for ten (10) or more days. When any installment
payment is past due for ten (10) or more days, subsequent payments shall first
be applied to the past due balance. In addition, the undersigned shall pay to
Bank a returned payment fee if the undersigned or any other obligor hereon makes
any payment at any time by check or other instrument, or by any electronic
means, which is returned to Bank because of nonpayment due to nonsufficient
funds.


All interest shall be computed and charged for the actual number of days elapsed
on the basis of a year consisting of three hundred sixty (360) days. In the
event periodic accruals of interest shall exceed any periodic fixed payment
amount described above, the fixed payment amount shall be immediately increased,
or additional supplemental interest payments required on the same periodic basis
as specified above (increased fixed payments or supplemental payments to be
determined in the Bank's sole discretion), in such amounts and at such times as
shall be necessary to pay all accruals of interest for the period and all
accruals of unpaid interest from previous periods. Such adjustments to the fixed
payment amount or supplemental payments shall remain in effect for so long as
the interest accruals shall exceed the original fixed payment amount and shall
be further adjusted upward or downward to reflect changes in the variable
interest rate; provided that unless elected otherwise above, the fixed payment
amount shall not be reduced below the original fixed payment amount. However,
Bank shall have the right, in its sole discretion, to lower the fixed payment
amount below the original payment amount.


Florida documentary stamp tax is not required.


This note ("NOTE") is given by the undersigned in connection with the following
agreements (if any) between the undersigned and the Bank:


Security Agreement(s) granting a security interest to Bank of even date, given
by Borrower.


Master Loan Agreement of even date, executed by Borrower and Guarantors.


The above - described documents executed in connection with this Note are
hereinafter collectively referred to as the “Agreements”.


No delay or omission on the part of the holder in exercising any right hereunder
shall operate as a waiver of such right or of any other right of such holder,
nor shall any delay, omission or waiver on any one occasion be deemed a bar to
or waiver of the same or of any other right on any future occasion. Every one of
the undersigned and every endorser or guarantor of this note regardless of the
time, order or place of signing waives presentment, demand, protest and notices
of every kind and assents to any one or more extensions or postponements of the
time of payment or any other indulgences, to any substitutions, exchanges or
releases of collateral if at any time there be available to the holder of
collateral for this note, and to the additions or releases of any other parties
or persons primarily or secondarily liable.


The failure to pay any part of the principal or interest when due on this Note
or to fully perform any covenant, obligation or warranty on this or on any other
liability to the Bank by any one or more of the undersigned, by any affiliate of
the undersigned (as defined in 11 USC Section (101) (2)), or by any guarantor or
surety of this Note (said affiliate, guarantor, or surety are herein called
Obligor); or if any financial statement or other representation made to the Bank
by any of the undersigned or any Obligor shall be found to be materially
incorrect or incomplete; or if any of the undersigned shall fail to furnish
information to the Bank sufficient to verify the identity of the undersigned as
required under the USA Patriot Act; or in the event of a default under any of
the Agreements or any other obligation of any of the undersigned or any Obligor;
or in the event the Bank demands that the undersigned secure or provide
additional security for its obligations under this Note and security deemed
adequate and sufficient



--------------------------------------------------------------------------------



by the Bank is not given when demanded; or in the event one or more of the
undersigned or any Obligor shall die, terminate its existence, allow the
appointment of a receiver for any part of its property, make an assignment for
the benefit of creditors, or where a proceeding under bankruptcy or insolvency
laws is initiated by or against any of the undersigned or any Obligor; or in the
event the Bank should otherwise deem itself, its security interest, or any
collateral unsafe or insecure; or should the Bank in good faith believe that the
prospect of payment or other performance is impaired; or if there is an
attachment, execution, or other judicial seizure of all or any portion of the
Borrower's or any Obligor's assets, including an action or proceeding to seize
any funds on deposit with the Bank, and such seizure is not discharged within 20
days; or if final judgment for the payment of money shall be rendered against
the Borrower or any Obligor which is not covered by insurance or debt
cancellation and shall remain undischarged for a period of 30 days unless such
judgment or execution thereon is effectively stayed; or the termination of any
guaranty agreement given in connection with this Note, then any one of the same
shall be a material default hereunder and this Note and other debts due the Bank
by any one or more of undersigned shall immediately become due and payable at
the option of the Bank without notice or demand of any kind, which are hereby
waived. From and after any event of default hereunder, interest shall accrue on
the sum of the principal balance and accrued interest then outstanding at the
variable rate equal to the Bank's Prime Rate plus 5% per annum ("Default Rate")
until such principal and interest have been paid in full, provided that such
rate shall not exceed at any time the highest rate of interest permitted by the
laws of the State of Florida; and further provided that such rate shall also
apply after judgement. In addition, upon default, the Bank may pursue its full
legal remedies at law or equity, and the balance due hereunder may be charged
against any obligation of the Bank to any party including any Obligor. Bank
shall not be obligated to accept any check, money order, or other payment
instrument marked "payment in full" on any disputed amount due hereunder, and
Bank expressly reserves the right to reject all such payment instruments.
Borrower agrees that tender of its check or other payment instrument so marked
will not satisfy or discharge its obligation under this Note, disputed or
otherwise, even if such check or payment instrument is inadvertently processed
by Bank unless in fact such payment is in fact sufficient to pay the amount due
hereunder.


WAIVER OF TRIAL BY JURY. UNLESS EXPRESSLY PROHIBITED BY APPLICABLE LAW, THE
UNDERSIGNED HEREBY WAIVE THE RIGHT TO TRIAL BY JURY OF ANY MATTERS OR CLAIMS
ARISING OUT OF THIS NOTE OR ANY LOAN DOCUMENT EXECUTED IN CONNECTION HEREWITH OR
OUT OF THE CONDUCT OF THE RELATIONSHIP BETWEEN THE UNDERSIGNED AND BANK. THIS
PROVISION IS A MATERIAL INDUCEMENT FOR BANK TO MAKE THE LOAN EVIDENCED BY THIS
NOTE. FURTHER, THE UNDERSIGNED HEREBY CERTIFY THAT NO REPRESENTATIVE OR AGENT OF
BANK, NOR BANK'S COUNSEL, HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT BANK
WOULD NOT SEEK TO ENFORCE THIS WAIVER OR RIGHT TO JURY TRIAL PROVISION IN THE
EVENT OF LITIGATION, NO REPRESENTATIVE OR AGENT OF BANK, NOR BANK'S COUNSEL, HAS
THE AUTHORITY TO WAIVE, CONDITION OR MODIFY THIS PROVISION.


Unless otherwise required under a Loan Agreement, if applicable, and as long as
any indebtedness evidenced by this Note remains outstanding or as long as Bank
remains obligated to make advances, the undersigned shall furnish annually an
updated financial statement in a form satisfactory to Bank, which, when
delivered shall be the property of the Bank.


The term "Prime Rate," if used herein, means the rate of interest per annum
announced by the Bank from time to time and adopted as its Prime Rate. The Prime
Rate is one of several rate indexes employed by the Bank when extending credit,
and not necessarily the lowest rate. Any change in the interest rate resulting
from a change in the Bank's Prime Rate shall become effective as of the opening
of business on the effective date of the change. If this Note is placed with an
attorney for collection, the undersigned agrees to pay, in addition to
principal, interest and late fees, if any, all costs of collection, including
but not limited to reasonable attorneys' fees. All obligations of the
undersigned and of any Obligor shall bind his heirs, executors, administrators,
successors, and/or assigns. Use of the masculine pronoun herein shall include
the feminine and the neuter, and also the plural. If more than one party shall
execute this Note, the term "undersigned" as used herein shall mean all the
parties signing this Note and each of them, and all such parties shall be
jointly and severally obligated hereunder. Wherever possible, each provision of
this Note shall be interpreted in such a manner to be effective and valid under
applicable law, but if any provision of this Note shall be prohibited by or
invalid under such law, such provision shall be ineffective but only to the
extent of such prohibition or invalidity, without invalidating the remainder of
such provision or the remaining provisions of this Note. All of the undersigned
hereby waive all exemptions and homestead laws as may be permitted by Florida
law. The proceeds of the loan evidenced by this Note may be paid to any one or
more of the undersigned.


From time to time the maturity date of this Note may be extended, or this Note
may be renewed in whole or in part, or a new note of different form may be
substituted for this Note, or the rate of interest may be modified, or changes
may be made in consideration of loan extensions, and the holder hereof, from
time to time may waive or surrender, either in whole or in part any rights,
guaranties, secured interest, or liens, given for the benefit of the holder in
connection with the payment and the securing the payment of this Note; but no
such occurrence shall in any manner affect, limit, modify, or otherwise impair
any rights, guaranties or security of the holder not specifically waived,
released, or surrendered in writing, nor shall the undersigned, or any obligor,
either primarily or contingently, be released by reason of the occurrence of any
such event. The holder hereof, from time to time, shall have the unlimited right
to release any person who might be liable hereon, and such release shall not
affect or discharge the liability of any other person who is or might be liable
hereon. No waivers and modifications shall be Valid unless in writing and signed
by the Bank. The Bank may, at its option, charge any fees for the modification,
renewal, extension, or amendment of any of the terms of the Note permitted by
the laws of the state of Florida. In case of a conflict between the terms of
this Note and the Loan Agreement or Commitment Letter issued in connection
herewith, the priority of controlling terms shall be first this Note, then the
Loan Agreement, and then the Commitment Letter. This Note shall be governed by
and construed in accordance with the laws of Florida.




(SIGNATURES ON FOLLOWING PAGE)




--------------------------------------------------------------------------------





PROMISSORY NOTE SIGNATURE PAGE


Borrower: Southeast Power Corporation


Account Number: 9660933120


Note Amount: $5,000,000.00


Note Number: 00010


Date: April 22, 2013


IN WITNESS WHEREOF, THE UNDERSIGNED, on the day and year first written above,
has caused this instrument to be executed under seal.






Witness:
Borrower:

                            
Southeast Power Corporation
                                                    
/s/ Jeanne Spegal
By: /s/ Stephen R. Wherry        

Stephen R. Wherry, Its Treasurer
                    
Jeanne Spegal


Print Name:






/s/ Cynthia Wherry




Cynthia Wherry
Print Name:






